DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:

Species of Bending Pieces (Choose One):
Species 1: Bending pieces as illustrated in figures 1-17.
Species 2: Bending pieces as illustrated in figures 18-20.
Species 3: Bending pieces as illustrated in figure 21.
Species 4: Bending pieces as illustrated in figure 22.

The species are independent or distinct because they contain different features that are combined in different ways (i.e., angle of rotation, order/arrangement of the features, etc.). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4, 7, and 11-14 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to another species. The different features and arrangement/combination of the features require a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Thomas Spinelli/Christine Mogenis on 08/19/2022 a provisional election was made without traverse to prosecute the invention of Species 1, readable on claims 1-7 and 11-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-10 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image acquisition apparatus” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “crossing in a positive direction” and “crossing in a negative direction” is unclear. It is unclear what reference the directions are in relation to. Claims 2-7 and 11-14 are rejected due to their dependency on claim 1.
Regarding claim 1, the limitation “the other two adjacent bending pieces” is unclear. It is unclear which bending pieces this limitation is in reference to (i.e., the two bending pieces in the first area or the two bending pieces in the second area). 
Regarding claim 2, the limitation “a direction…is alternated” is unclear. It is unclear what the “direction” is in reference to. Additionally, it is unclear how the direction can be alternated. 
Regarding claim 6, the limitation “a second bending piece…on a proximal end side of the first bending piece” is unclear within the context of claim 1. Claim 1 recites “a first area…couples two adjacent bending pieces”. It is unclear how the second bending piece is “coupled rotatably around the second rotation axis on a proximal end side of the first bending piece” when the first and second rotation axis couples the two adjacent bending pieces.
Claim limitation “image acquisition apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses "the image acquisition apparatus" is an image pickup unit. However, the structure of an image pickup unit is not disclosed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okaniwa (US 2013/0041224).
Regarding claim 1, Okaniwa discloses an insertion device (figure 1) comprising: an insertion portion (5, figure 1) that is inserted into a subject from a distal end side in a longitudinal axis direction (see “W” arrow, figure 1), wherein the insertion portion includes: a distal end portion (9, figure 1) that is provided at a distal end of the insertion portion (see figure 1); a first bending portion (11, figure 1) that is provided on a proximal end side of the distal end portion and is configured to be bent in a first direction (up/down, figure 6) according to a bending operation of an operator ([0067]); a second bending portion (13, figure 1) that is provided on a proximal end side of the first bending portion and is passively bent by receiving an external force without being bent by the bending operation of the operator ([0075]); and a flexible tube (15, figure 1) that is provided on a proximal end side of the second bending portion and has flexibility, the second bending portion includes: a first area (see image below) including a first coupling portion (see 45c in image below) that couples two adjacent bending pieces rotatably around a first rotation axis crossing in a positive direction at a first angle around a central axis of the insertion portion with respect to a second direction orthogonal to the first direction (see 45c at the top half, figure 6) and a second coupling portion (see image below) that couples the two adjacent bending pieces rotatably around a second rotation axis crossing in a negative direction at the first angle around the central axis with respect to the second direction (see 45c at the bottom half, figure 6); and a second area (see image below) including a third coupling portion (see 45b in image below) that is provided on a proximal end side from the first area and couples another two adjacent bending pieces rotatably around a third rotation axis crossing in the positive direction at a second angle around the central axis with respect to the second direction (see 45b at the top half, figure 6) and a fourth coupling portion (see image below) that couples the other two adjacent bending pieces rotatably around a fourth rotation axis crossing in the negative direction at the second angle around the central axis with respect to the second direction (see 45b at the bottom half, figure 6), and - 30 -an absolute value of the second angle is larger than an absolute value of the first angle (45b is 120° and 45c is 60° when measuring from the line L->R; see figure 6).  

    PNG
    media_image1.png
    337
    784
    media_image1.png
    Greyscale

Regarding claim 2, Okaniwa further discloses the first coupling portion through the fourth coupling portion are arranged so that a direction around the central axis with respect to the second direction is alternated in the longitudinal axis direction (see 45c to 45b, in image above).  
Regarding claim 3, Okaniwa further discloses the first area and the second area are adjacent to each other (see image above).  
Regarding claim 4, Okaniwa further discloses a bending piece at a most proximal end in the first area is a bending piece at a most distal end in the second area (see image above).  
Regarding claim 5, Okaniwa further discloses the bending piece at the most proximal end in the first area includes the second coupling portion that is rotatable around the second rotation axis on the distal end side and includes the third coupling portion that is rotatable around the third rotation axis on the proximal end side (see image above, figure 6).  
Regarding claim 6, Okaniwa further discloses the first area includes: a first bending piece including the first coupling portion that is rotatable around the first rotation axis on the distal end side; and a second bending piece that is coupled rotatably around the second rotation axis on a proximal end side of the first bending piece (see 112b rejection above | see image above and figure 6).  
Regarding claim 7, Okaniwa further discloses-31 - a first bending piece provided at a most distal end in the first area is a pipe sleeve (40, figure 5) that connects the first bending portion and the second bending portion (40 connects to 13a, figure 5).  
Regarding claim 11, Okaniwa further discloses absolute values of the first angle and the second angle are larger than 0° and are equal to or smaller than 60° (see 45b and 45c, figure 6 | the angles can be 60° depending on which line the angle is relative to).  
Regarding claim 12, Okaniwa further discloses the first bending portion includes a plurality of serially coupled bending pieces (11a, figure 3).  
Regarding claim 13, Okaniwa further discloses the first bending portion is bendable also in the second direction according to the bending operation of the operator when the insertion portion is viewed from the distal end side ([0067]).  
Regarding claim 14, Okaniwa further discloses the distal end portion includes an image acquisition apparatus (this element is interpreted under 35 USC 112f as an image pickup unit | 20, figure 2) that picks up an image of the subject, and the first direction is substantially parallel to an up-down direction (up/down, figure 6) of an image obtained by the image acquisition apparatus and displayed on a screen of a display apparatus (outside apparatus [0062] | to observe the interior of a subject [0065] | the examiner interpreted there to be a display to observe the subject) and the second direction is substantially parallel to a left-right direction of the image (left/right, figure 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        August 25, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795